Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


DETAILED ACTION
2.	This action is in response to the amendment filed October 20, 2020 and the interview conducted on December 15, 2020.

3.	Claims 1-21 have been examined and are pending with this action.


EXAMINER’S AMENDMENT
4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

5.	Authorization for this examiner’s amendment was given in a telephone interview with Thomas W. Humphrey (Reg. No. 34,353) on December 16, 2020.  The draft of the proposed examiner’s amendment was approved by the applicant(s) on December 28, 2020.

6.	The application has been amended as follows:
1.    (Currently Amended)    A method of content delivery and management, comprising: 
detecting a human-inaudible acoustic signal at a content delivery device, 

responding to the indication of receipt of the inaudible signal by providing content to the content delivery device for presentation to a user of the content delivery device, 
wherein the content is provided to the content delivery device in conjunction with a trigger description indicating whether content can be presented on the device, and 
permitting access and presenting the content upon satisfaction of a threshold condition set forth in the trigger, wherein the threshold condition comprises one or more of a number of times the inaudible signal has been received, a number of times a song has been played, geographic location of the content delivery device, whether the content delivery device is moving, time of day, user preferences, attendance of the content delivery device at a music or entertainment venue, presence of the content delivery device at a commerce, shopping or business environment, or receipt of a second human-inaudible acoustic signal.

17.    (Currently Canceled).

18.    (Currently Canceled).


Allowable Subject Matter
7.	Claims 1-16 and 19-21 are allowable over prior art of record in light of the arguments presented in the Amendment filed October 20, 2020 and the Examiner’s Amendment above.

8.	The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not disclose, teach, or suggest neither singly nor in combination the claimed limitation of “detecting a human-inaudible acoustic signal at a content 
Although Mufti explicitly teaches the “detecting”, “supplying”, and “responding” steps as recited above, Mufti fails to explicitly teach, “wherein the content is provided to the content delivery device in conjunction with a trigger description indicating whether content can be presented on the device” (emphasis added).  With regards to the teachings of Pierce, Jr. et al. (US 2012/0064874), the examiner agrees with the applicant(s) arguments (see applicant Remarks, pages 2-3).  Even still, one of ordinary skill in the art will argue, any additional subjective description indicating any subjective information (“trigger description indicating whether content can be presented on the device”) can be provided in conjunction with requested content.  However, none of the cited references explicitly teach the additional limitation of “permitting access and presenting the content upon satisfaction of a threshold condition set forth in the trigger, wherein the threshold condition comprises one or more of a number of times the inaudible signal has been received, a number of times a song has been played, geographic location of the content delivery device, whether the content delivery device 

9.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y WON whose telephone number is (571)272-3993.  The examiner can normally be reached on Wk.1: M-F: 8-5 PST & Wk.2: M-Th: 8-7 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private 


MICHAEL WON
Primary Examiner
Art Unit 2449



/Michael Won/
Primary Examiner, Art Unit 2449
January 11, 2021